Trade and economic relations with Turkey (debate)
The next item is the report by Metin Kazak, on behalf of the Committee on International Trade, on trade and economic relations with Turkey.
Mr President, Commissioner, ladies and gentlemen, the main reason for this report is that Turkey is among the European Union's most important trading partners. Official statistics show that Turkey is the world's 17th largest, and Europe's sixth largest, economy, as well as the European Union's seventh largest trading partner. In 2008, trade between the European Union and Turkey reached its highest point of EUR 100 billion per annum.
In this context, we can summarise the main accents and guidelines for action set out in the report of the Commission on External Trade in several points:
First, although the customs union, which has been in place since 1996, has been an undisputable success for economic and trade integration between the European Union and Turkey, non-tariff restrictions remain in place, as do excessive red tape and complex bureaucratic procedures which Turkey should act promptly to address.
Second, the Commission should continue its engagement and dialogue with Turkey in the field of trade, particularly in the framework of the Joint Consultative Committee and the Customs Union Joint Committee. More effective use needs to be made of these platforms if we are to resolve outstanding problems soon.
Turkey needs to stop its discriminatory practices against foreign enterprises by means of the 15 percent bias given to Turkish bidders in public procurement tenders.
The European Union has free trade agreements with third countries with which Turkey has not yet managed to conclude such agreements. This has a negative effect on the Turkish economy, as it gives European Union partners one-sided, privileged access to the Turkish market.
Whilst acknowledging the difficulties confronting Turkey in making such agreements, we call upon the Commission and the Council to ensure that Turkey is included in the impact assessment of the forthcoming free trade agreements with third countries, and that information on the European Union's position and on the state of negotiations on these agreements is transferred.
Fifth, counterfeit goods are a serious problem in bilateral trade relations. They make Turkey less attractive to direct foreign investment, and Turkey therefore needs to effectively apply its new legislation regarding intellectual property rights.
Sixth, Turkey is an influential regional power and plays an extremely important role in the Black Sea and Caucasus regions, the Mediterranean, the Middle East and Central Asia. The European Union could benefit greatly from these regional platforms, as they give access to new markets and provide new opportunities which will contribute to strengthening economic ties between those regions and the European Union.
Seventh, we should point out the main challenge which Turkey's labour market faces, which is the low level of participation by women, who tend to be employed in the grey sector. Turkey therefore needs to put women's employment at the centre of its economic and social policy.
The Commission and the Council need to review visa procedures which hamper the movement of Turkish businessmen and truck drivers and are an obstacle to trade. At the same time, the Commission needs to verify whether Member States are complying with the rulings of the European Court of Justice on this matter.
There are other aspects in the report where the political groups in the European Parliament reached a compromise, but in addition to that, I took it upon myself to table two amendments related to updating the statistics on poverty and unemployment in Turkey, and a short comment on the referendum on constitutional reform which is expected to promote the democratisation process in Turkey and lead to the more effective implementation of free market principles.
Ladies and gentlemen, I hope that the forthcoming debate in the plenary session will reflect the same spirit of cooperation and constructiveness we witnessed during the discussions in the Committee on International Trade.
Member of the Commission. - Mr President, honourable Members of Parliament, I would like to thank Mr Kazak for having prepared this balanced and fair report on trade and economic relations with Turkey. I also wish to thank the members of the International Trade Committee for their valuable contributions to this report.
While the mainstay of this report is the EU-Turkey customs union, other issues are covered - such as road transport, quotas and visas - which I prefer not to dwell upon as Trade Commissioner.
I do not have to remind this Assembly that Turkey is a very important economic and political counterpart for the EU. Indeed, Turkey is the EU's seventh trade partner and the EU is the main trade partner for Turkey. Moreover, Turkey is the sole country with a sizeable trade with which the EU has a customs union. In addition to this, Turkey is a candidate country. All of this accounts for a truly unique bilateral relationship.
The legal framework of EU-Turkey trade relations is the customs union. As noted in the report, the customs union has been instrumental in developing our bilateral trade for the benefit of both parties. However, a number of difficulties remain, many of which result from Turkey's failure to properly and fully implement the customs union, thereby causing major and increasing trade problems which have remained unresolved for many years. In contrast, the European Union has fully implemented the customs union.
Some years ago, the Commission offered Turkey the opportunity to deepen the customs union and to conclude additional agreements that would cover, inter alia, services and public procurements, but our offer was not accepted by Turkey.
The Commission is ready to make the necessary moves to continue to enhance bilateral trade relations with Turkey. I am ready to further consider with Turkey ways to address Turkish concerns relating to the free trade agreements concluded by the EU with third countries. At a technical level, significant work is being done to provide our Turkish partners with information on progress in negotiations on trade agreements with other countries. We have also included a reference to the EU-Turkey customs union in the relevant impact assessment studies. We regularly encourage Turkey to inform us, in a timely manner, of its sensitivities and concerns. Furthermore, we inform our free trade agreement (FTA) partners of the EU-Turkey customs union and insist that they also conclude an FTA with Turkey. This commitment by the EU-FTA partner is generally included in the relevant agreement, either as a full article or as a declaration.
It is true that we are facing problems with some Member States that are reluctant to see the inclusion of such language in our FTAs. I regret this situation, but I can assure you that I will continue to do my best to ensure that the EU-Turkey customs union continues to function well.
Let me say very clearly that we are facing some resistance and unwillingness from Turkey to implement fully the customs union. The report clearly highlights those areas and measures taken by Turkey that are not in line with the customs union. I trust that this report will help motivate Turkey to take the necessary positive steps to improve the overall functioning of the customs union and to come forward to negotiate additional agreements that would strengthen our bilateral trade and economic relationship.
I would also like to take this opportunity to inform you that I am personally committed to enhancing trade relations between Turkey and the EU. In June this year, the Turkish State Minister for Foreign Trade paid me a call and we agreed to stay in touch regularly. He recently invited me for a meeting in Ankara in the coming months - an invitation I will accept in the hope that we will make progress in resolving quickly, sustainably and in a friendly way, the continuing trade problems.
Thank you for your attention.
Mr President, Commissioner, ladies and gentlemen, the European Union has a strong trade partner in Turkey and vice versa. Although Turkey has greatly diversified its trade in recent years, we, as the European Union, are still Turkey's largest trade partner. However, good things can always still be improved upon, and that is the purpose of this report.
Thus, we are calling on Turkey to reduce its high tariffs, for example, on agricultural products, and to remove the remaining non-tariff barriers to the free movement of goods. Simplification of procedures and reduced bureaucracy would also improve trade. Turkey has, of course, also succeeded in making some improvements recently, as the Commissioner mentioned. Nevertheless, there would be a greater flow of foreign investment if it were possible to improve the laws relating to intellectual property and if Turkey actually complied with the regulations in this regard, too. The laws have not been effectively implemented in Turkey. We also need to call on Turkey to fully implement the Additional Protocol to the Association Agreement. There are still barriers to the free movement of goods that need to be removed.
Whenever we discuss Turkey in this Parliament - including in the Committee on International Trade - the debate is very often highly emotional. I would therefore especially like to thank the rapporteur for succeeding, in his very open and excellent cooperation with all of the shadow rapporteurs, in drawing up this text in such a way as to reflect the views of all of us, something that was also evident in the vote in committee. Thank you very much, Mr Kazak.
Mr President, ladies and gentlemen, the European Union and Turkey have strong trade links. The customs union has made it possible for the volume of trade between the European Union and Turkey to reach the significant figure of EUR 100 billion per year.
Above all, the geopolitical position of Turkey makes it an important link between the Mediterranean area, the Middle East, Asia, and the Caucasus and Black Sea regions. Turkey is also a country which is at odds with Europe in that it has completely different demographic dynamics, is a young country, and one which first tackled the crisis and the challenging reforms which these dynamics required.
So it is a complementary country because it is different to the European Union from many points of view and therefore there is a great degree of reciprocal potential: it is this that we must concentrate on. We must be careful not to waste this potential, but turn it into fruitful investments.
It is true that the European Union is an important trading partner, but Turkey is looking ever more to Russia, Africa and the Middle East. Also, the customs union still does not apply to public procurement or services and there are still major obstacles to international trade.
We must therefore work to remove the obstacles to this potential - and I believe the report that we are discussing today, and upon which we will vote in the next few days, is moving in this direction - because there are areas in which we must really make this potential grow: energy, the environment, services networks and infrastructure. This report therefore represents an important step and I think the work of Mr Kazak should be supported and I would like to thank him for it.
Mr President, Commissioner, ladies and gentlemen, I welcome Mr Kazak's report which basically tells us that the European Union has a remarkable instrument in its hands to further develop its relations, including its political relations, with Turkey: the commercial policy.
The crucial geo-strategic position of Turkey for the Mediterranean, the Middle East, Central Asia and the Caucasus has already been noted. There is a beautiful poem by the Turkish poet Nâzım Hikmet which goes: 'this country shaped like the head of a mare coming full gallop from far off Asia to stretch into the Mediterranean'. We would like the mare that is Turkey to be a true fulcrum of the relations with these regions, of which Turkey is one of their centres.
However, to make this happen, political and trade relations with Armenia need to be stabilised, the Cyprus question needs to be closed, and I would highlight paragraph 11 of Mr Kazak's report on the actuation and application of the customs union with regard to the part of Cyprus occupied by Turkey. So not everything is perfect. Mrs Balzani also pointed out that there are some problems, especially in the areas of counterfeiting, the defence and protection of intellectual property, and the application of the customs union to the services sector and to procurement.
I would like to thank Mr Kazak. The Mediterranean is destined to change and we want to change it together with Turkey, which, according to the International Monetary Fund, is expected to experience growth of some 37% between now and 2020, which tells us all we need to know.
on behalf of the Verts/ALE Group. - Mr President, I, too, would like to congratulate the rapporteur on this very good report, which also shows how important a trade partner Turkey is for the EU and vice versa, and how important the customs union is.
There are still lots of problems which we have to tackle on both sides, in Turkey and the EU. In Turkey, there is a great need to strengthen, among other things, workers' rights. But there are also problems we need to address here in the European Union, with one being visa liberalisation: we should liberalise visas not only for lorry drivers and business people, but also for students, tourists and other people, in order to strengthen cooperation not only between states, but also between people. As for the free trade agreements, we need to involve Turkey fully at the negotiating table since it, too, is very much affected by the free trade agreements.
In general, our relationship with Turkey should be guided by fairness, and that includes the very clear statement that the EU is committed to its promises and will welcome Turkey as an EU member as soon as the Copenhagen criteria are fulfilled.
Mr President, the referendum on constitutional reform in Turkey had a positive outcome, but it is just a small step towards the development of universal personal, political and trade union freedoms.
A section of the Kurds and many others abstained from the vote or voted against the referendum, precisely because they want more far-reaching improvements and self-evident rights. It is regrettable that there is still no legislation in accordance with International Labour Organisation standards which would introduce full respect for the rights of trade union organisations, collective bargaining and the right to strike.
As a political group, we want to emphasise that progress cannot be measured merely by the trade and economic relations of a country. We welcome the fact that the European Parliament has also used this report to send Turkey a consistent message. The selective application - or rather non-application - of the Additional Protocol to the EU/Turkey Association Agreement, without any serious repercussions on accession negotiations, is unacceptable.
That is why, if Turkey wants trade between the Turkish Cypriot community and the EU, instead of looking for indirect ways of recognising an entity which, based on international law and UN resolutions, is illegal, let it accept the proposal by the President of the Republic of Cyprus, Demetris Christofias, for Famagusta to be returned, through the UN, to its legitimate inhabitants and for trade in the town's port to be placed under the aegis of the European Union.
This proposal, which has no ulterior motive, could help substantially in strengthening the economy of the Turkish Cypriot community and, at the same time, could be the starting point for more extensive efforts to reconcile the two communities on the island.
on behalf of the EFD Group. - Mr President, the report describes Turkey as having the sixth biggest economy in Europe. Well, as a question of fact, the total land area of the country that is Turkey is over 300 000 square miles, and of that, just three and a half percent - less than 10 000 square miles - is actually in Europe. Only the EU could categorise Turkey as a European country!
The EU has had this customs union with Turkey since 1995. That is highly unusual. Indeed, Monaco and Andorra are the only other such countries. Let me make a key point. The existence, and indeed success, of the customs union makes Turkish membership of the EU, leading to full political union - with all the far-reaching consequences that follow therefrom - wholly and totally unnecessary. That is something which will be argued about in Europe for some time to come.
(NL) Mr President, we have before us the report on free trade and economic relations with Turkey. Since the establishment of the customs union with the country in 1996, trade between Turkey and the countries of Europe has experienced strong growth.
The Dutch Party for Freedom (PVV) regards free trade as something to be welcomed, and we support the proposals for removing technical barriers to trade and bureaucratic obstacles. Free trade benefits all of us, both Turkey and the countries of Europe. At the same time, let it be clear that cooperation with Turkey is to be confined to trade relations. The PVV opposes the accession of the country to the European Union. Europe can do business with the whole world, with countries such as the United States, Israel and Japan, but that does not mean that these countries should also become members of the European Union.
Free trade with Turkey is by no means to be regarded as a stepping stone to Turkish membership of the EU. The PVV has no objections whatsoever to Turkey being a trading partner of the European Union, but categorically rejects far-reaching European integration and Turkey's membership of the EU.
(NL) As Parliament's rapporteur on Turkey, I should like to congratulate the author of this report on the clarity of his proposals. I agree with him: the customs union has been of great benefit, to both Turkish and European entrepreneurs.
However, as the Commissioner also said, this customs union has yet to be completed, and on a number of points, is far from perfect. The opportunities and challenges for our trade relations with Turkey are obvious. The remaining barriers to trade and technical barriers must be dismantled without delay, and proceeding with the acquis communautaire will also enable further harmonisation. In addition, it is particularly important that we take up the fight against counterfeit products, as this is a huge thorn in the side of many European brand manufacturers, and counterfeit products, including toys, can be genuinely dangerous, not least to Turkish citizens.
A number of things also need to be said on the subject of the social economy, particularly regarding trade union rights. If we want this social economy, a small step forward has been taken, at least. With regard to energy, we have common interests in this field, and so we should focus on these. Then there is visa travel. Too often, I have seen people in Turkey experiencing difficulties on account of their being treated differently, and I should like to draw another case to the Commissioner's attention.
It remains crucial that Turkey fully implement the Additional Protocol to the Association Agreement. Its ratification would remove a huge obstacle to further trade relations, from which both Turkey and Europe could benefit. It is good that we now have this report, and we shall be raising all the political questions and answers once more in the forthcoming report to be drawn up by the Committee on Foreign Affairs.
(FR) Mr President, Commissioner, ladies and gentlemen, first of all, please allow me to make a general remark about this report which, in my opinion, is a reflection of our relationship with Turkey. Although I must congratulate the rapporteur and the shadow rapporteurs for their work, what I mean to say is that it is ambiguous. It reflects our indecision with regard to that country.
As, one by one, the amendments were adopted, or otherwise, within the Committee on International Trade, an underlying - almost subliminal - issue, but one which was largely outside the scope of economic and commercial relations with Turkey, kept emerging: are we for or against that country's accession to the EU?
They reflect a kind of hesitation, which has not been taken on board: should Turkey be regarded as just another third country with which commercial relations might well be developed, or as an accession candidate, which thus imposes particular obligations which must be fulfilled by both parties?
It is indeed difficult to say today whether this report accurately reflects the reality of our relations with that country, and especially whether it actually defines an EU strategy in this regard. It depends on which side of the fence we stand: do we simply want a privileged partnership, or do we want Turkey to actually accede?
I should simply like to warn against the contradictory signals we are sending out. We cannot maintain an ambiguous approach with regard to our common destiny while, at the same time, worrying that Turkey seems to be distancing itself from the EU. A partnership requires frankness but it also requires trust. It requires frankness, because Turkey does, in fact, still need to make a great deal of effort to ensure root and branch reform and fulfil its undertakings. However, it also requires trust, which itself requires us to provide encouragement and send out positive signals.
When the Turks voted to reform their constitution a few days ago, they also did what the EU is asking of them: they are gradually bringing their legislation into conformity with our standards so that they can become a fully fledged Member State. There is still a long way to go and a great deal of effort to be made, but let us refrain from creating additional obstacles and diverting our relationship from its aim, which is membership.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, has it occurred to the speaker that the reformed constitution to which he referred also had the effect of significantly undermining the independence of the judiciary, and is that something of which he approves?
(FR) Mr President, I can still only see good things emerging from a reform such as this, which is always highly complex. The signal indicating that the army is less powerful and that democracy is moving forward is, for me, an important signal sent out to the EU.
One can always criticise and believe that certain things have not been done, but a step forward is still a step forward. I am not a pessimist by nature, and I think that all the actions taken by Turkey are along the right lines and that it is expressing a desire to accede. Let us therefore try to support it.
(FI) Mr President, I wish to congratulate the rapporteur, Mr Kazak. This is an excellent report and, unlike the previous speaker, Mr Arif, I do not think that this should be about everything in heaven and earth, because this is specifically a report on trade and economic relations. The EU's one problem is that, when a report is produced, it lists everything that is possible and does not say anything about anything. Here, the issues relevant to the report are clearly set out, and for that I wish to thank Mr Kazak.
The customs union concluded in 1996 between the EU and Turkey has anchored Turkey to European markets, and the country is a strong trading partner for all the European countries and the EU. It is nevertheless regrettable that the customs union still seems to be beset by all sorts of problems. The Turkish authorities often require permits and licenses on imported goods, which is contrary to the agreement. We know, of course, that the EU countries are also guilty of that. This calls for action on both sides to sort this out.
Here, the rapporteur mentioned counterfeit products. That will take a lot more work. Turkey's one big problem is, obviously, its grey economy. It is worth as much as 5070% of the country's entire economy, and that, of course, has an effect on trade and the economy, and is something that Turkey needs to work on.
In the future, special attention must be focused on trade and economic relations between Turkey and the EU, and the customs union needs to be made more workable at all levels. Turkey needs the EU, but the EU needs Turkey too.
(EL) Mr President, I, too, should like to congratulate Mr Kazak on his objective report. Allow me, however, to make two realistic comments.
The first concerns paragraph 26 on energy supply. I believe that both the Commission and the European Parliament have overestimated the importance of Turkey in the energy sector. Turkey does not produce energy. Turkey is an exceptional channel for energy networks. It does not resolve any particular problems for us; there are other networks via which energy can be transmitted.
We should be realistic and we should see that, in the energy sector, everything we are discussing (Nabucco and so forth) are exercises on paper, because the country itself cannot supply us with energy. On the contrary, it is a country with a great deal of industry which needs energy and it is from this angle that we should be examining it.
The second point on which I wish to comment concerns trade: we cannot talk about opening up trade with Turkey when the market in imitation European goods is booming in that country. Wherever you go, you will see what are, admittedly, very good imitation European goods in shop windows, in open air markets and in the Turkish bazaars. Moreover, Turkey is a country of entry for imitations from the Far East. Unless we resolve our trade problems with Turkey, problems which harm the European market, we shall not be able to progress in other areas of discussion.
(EL) Mr President, we recognise the importance of trade relations between the EU and Turkey. The Group of the European People's Party (Christian Democrats) maintained a responsible position, thereby helping, as far as possible, to bring balance to the initial text of the report we are debating.
We call on Turkey to implement fully and without delay all its obligations deriving from the Additional Protocol to the EU/Turkey Association Agreement in a non-discriminatory way and recall that failure to do so may further seriously affect the negotiating process.
I, too, should like to join Mr Rinaldi and Mrs Tzavela in highlighting the fact that Turkey is one of the leading countries which produces imitation goods seized in the EU - I repeat, one of the leading countries - and that it does not effectively apply the rules governing the protection of intellectual property.
The external action of the EU, including the common trade policy, is intended to safeguard democratic principles and respect for the principles of the UN founding charter and of international law, and to build partnerships with third countries which share these values.
This fundamental declaratory principle of the Treaty of Lisbon must be applied to the letter. We must always bear in mind that the European Union is not negotiating with Turkey; Turkey is negotiating its accession with the European Union. The burden of adaptation rests with Turkey itself. Quod erat demonstrandum.
(RO) Turkey is the European Union's seventh largest trading partner and is the only EU candidate country which benefits from a customs union with the EU.
As a result, Turkey and the European Union maintain a special relationship where trade and economic interaction play an important role. Against this background, both partners need to work together to align their trade policies, particularly with regard to signing free trade agreements with third countries.
The customs union also needs to be strengthened by including in the agreement agricultural products, services and public procurement, as well as by resolving the visa issue for Turkish traders wishing to enter the European Union.
At a time when the effects of the economic crisis are still being felt, this makes closer cooperation between the two regional powers at economic and commercial level all the more necessary. The European Union must give Turkey a clearer signal so that it can successfully pass on Europe's fundamental values to this country.
(SK) Turkey is a country that has been negotiating accession to the European Union for a long time. The negotiations have been lengthy and complicated, partly because the cultural traditions of Turkey are very remote indeed from the civilised values of today's Europe.
A proper trade partnership can help the development of cooperation in areas where Turkish citizens and Turkish society find common ground with Europeans, creating mutually advantageous work or trade links. On the basis of such good relations, it is then possible to develop better interpersonal relations and to build up mutual trust. It is therefore necessary to talk openly with our Turkish friends about all questions which concern us Europeans as neighbours and trading partners of Turkey. For example, we should explain to them in no uncertain terms that anyone who places counterfeit goods on the market is a common thief who crudely preys on owners of copyrights, patents or other intellectual property rights. It is also necessary to explain to them that in a customs union, there is no place for subterfuge or the creation of any kind of technical or customs barrier against a trading partner. I therefore firmly believe that in these commercial matters, there is also still a need to patiently encourage our Turkish friends to behave in a civilised and correct manner.
(PL) First of all, I would like to thank the rapporteur, Mr Kazak, for his good intentions and his endeavours to write an objective report on trade relations with Turkey. The report covers the most controversial issues relating to the negative aspects of the bilateral relationship, and that is why I think that the report has merit.
The most important point is to ensure that Turkey continues to adapt its economic legislation to European Union standards. Practices such as a 15% price preference for domestic bidders in public tenders discriminate against foreign investors. Complicated procedures and formalities, obstacles to the free movement of goods or tariff barriers, and ongoing delays regarding implementation of the Additional Protocol impede dialogue. Only the full implementation of all the adopted agreements will further the development of positive trade relations and facilitate the process of joining the European Union. I trust that Turkey will succeed in this task and I wish it every success in implementing further reforms.
(IT) Mr President, ladies and gentlemen, in economic terms, it is a good thing for Europe to deepen its commercial relations with fast-growing nearby countries. However the European Union has, at least theoretically, always conducted a commercial policy with third countries that takes social and humanitarian aspects into account.
We therefore need these clauses to be firmly implemented for Turkey, a country which is becoming more Islamic again, where the condition of women is progressively worsening with more than 1 500 women killed in episodes of domestic violence in 2009, and where Christians live in fear of attacks by Islamic extremists. Just think of the brutal murder of Monsignor Padovese.
In the report, Parliament encourages Turkey to take a leading role in promoting open and fair trade. One thing is clear: we must be concerned by the leading political role that Turkey is seeking to carve out in the Arab world, and of the friendship that Turkey is cultivating with Iran and terrorist groups such as Hamas.
In any case, if there must be a commercial policy, then so be it. However, this must not turn into a Trojan horse to facilitate Turkey's entrance into Europe.
(DE) Mr President, the European Union and Turkey have very good economic relations and, of course, it is important to develop trade with Turkey further and so bring about sustainable economic growth for the European Union on the one hand, and for Turkey on the other. Against this background, I welcome the own-initiative report, which deals with current developments in trade relations, even if the developments are not solely positive ones. In this regard, I would like to mention matters such as the combating of counterfeiting, import restrictions on pharmaceutical products, but also inconsistencies in the area of public procurement, which we need to take a critical look at.
However, I would like, in particular, to mention the protectionist measures taken by Turkey in the area of trade in agricultural products that run counter to the provisions of the customs union. In the agricultural sector, Turkey has a level of employment of over 26%. It is therefore understandable for particular importance to be attached to the agricultural sector and the farmers it employs. This must not, under any circumstances, be to the detriment of European agricultural holdings or be contrary to the customs union guidelines. Existing barriers and protectionist measures in Turkey must be eliminated as quickly as possible within the framework of the existing agreements. The export of high quality agricultural products from the European Union must not be prevented by unfair measures that obstruct trade. It is important to make that absolutely clear in this context.
(PL) Relations between the European Union and Turkey go back nearly 50 years and have involved many ups and downs, with periods of both close cooperation and of crisis. For over a decade, Turkey and the European Union have been linked by a customs union, which provides the basis for mutual trade and economic cooperation and which, as Mr Kazak's report indicates, has yet to be fully implemented. There are obstacles on both sides and we must call on both Turkey and the Member States to remove these impediments.
Turkey is slowly becoming the main player in what we consider to be a key region, and without it, efforts to diversify sources or supplies of gas, or to achieve stability in the Middle East, will never bear fruit. Close cooperation with Turkey will become increasingly important to us. China has a growing interest in Turkey's role as the gateway to the Middle East and the Caucasus. If we fail to overcome obstacles to mutual trade relations, we may yet lose Turkey, just as we lost Africa.
We are slowly seeing signs that people are growing tired of the repeated postponement of the decision on Turkey's accession, and of ambiguous statements. Turkish society is losing interest in joining the European Union, as recent public opinion polls indicate. A full customs union could become a tool for establishing closer relations, and would create strong trade and economic ties, especially in view of the difficulty of defining a precise time frame for Turkey's accession to the European Union.
Mr President, EU trade and economic relations with Turkey are a matter of political significance, too. However, in spite of recognising this fact, the EU finds it increasingly difficult to avoid the impression that it is playing a game of 'who blinks first' with Turkey. Not willing to pay the price of interrupting the admission negotiations, it expects the Turks to do so, exhausted by their length and complexity.
The good news is that, according to the latest data, the Turks are increasingly dissatisfied with the EU, and in spite of the latter's leading position as Turkey's major economic partner, other partners like Russia, China, United Arab Emirates, the US and Iran are catching up fast. Therefore, success in our commercial relations with Turkey should not obscure the need to finally make up our minds on whether or not to accept Turkey into the EU, given the impact of that decision on the international position of the EU.
(IT) Mr President, ladies and gentlemen, we certainly cannot be in favour of a measure which further liberalises trade between the European Union and Turkey, particularly in the agriculture sector.
Over there, the cost of labour is much lower than ours, so opening our borders to their products would mean damaging European businesses; it would mean unfair competition. The idea that you are favouring Turkey's entrance into the European Union, and therefore simplifying trade, is mistaken.
We believe that their political, administrative and social system is too far removed from our own. From the point of view of respect for religious freedom, we are also light years apart. In Turkey, being a Christian means being different. Religious intolerance, present in the capital and in the big cities alike, is becoming the rule in suburbs and rural areas. Therefore, we refuse to disadvantage our businesses by gifting Turkey simplified trading with our countries.
(DE) Mr President, when we talk here in this House about viable trade relations and improvement of the customs union with Turkey, this naturally needs to be viewed as part of the process of convergence of the country with the European Union and also as part of the process which, in the view of broad sections of this House, is to lead to Turkey's accession to the European Union. We also know that those who are critical of this accession are always talking about a privileged partnership, which has to be an alternative to this accession, and I have to say that Turkey essentially already has such a privileged partnership via an existing customs union, one that it will, of course, also need to earn on other - political - levels. If we consider the resistance that we are still experiencing from Turkey with regard to recognition of the Armenian genocide, if we consider the fact that Turkey is still not willing to resolve the Cyprus issue for the sake of Europe, and if we consider the fact that the Kurdish people are still discriminated against, we will then realise that an improvement in trade relations alone will not enable the Europeanisation of Turkey.
(RO) I would like to begin by welcoming the positive outcome of the constitutional referendum held on 12 September. This highlights the Turkish population's commitment to the democratic system, which is the only acceptable option in Europe.
The content of this report reaffirms the need to harmonise the trade policies of Turkey and the EU. Implementing effective measures aimed at removing the remaining technical barriers under the customs union would support Turkey on its European path. This country has shown tremendous recovery potential in the context of the economic crisis. While global demand has fallen, its foreign trade volume has doubled and its rate of economic growth is estimated at 7% in the coming years.
I must emphasise that relations between Romania and Turkey have expanded significantly in recent years. Both countries are the largest trading partners in the Balkans region, with an annual trade volume in excess of USD 7 billion. Turkey also has a key involvement in implementing the energy infrastructure development projects of the EU as a whole, such as Nabucco.
(EL) Mr President, Turkey has benefited from its long-standing customs union with the EU. However, in order for a customs union to be even more functional, numerous outstanding issues need to be addressed without delay.
Turkey must do more to align its trade policies and regional trade: it must reduce bureaucracy, imitation products and infringements of the human rights of trade unions and minorities; it must address the low level of participation of women in the labour market; and it must promote youth employment.
More importantly, however, it must implement fully the Additional Protocol to the Association Agreement, lift the embargo on Cypriot ships and aircraft, recognise the Republic of Cyprus, harmonise with the Community acquis and respect the conventions of the International Labour Organisation with respect to trade unions, the right to strike and collective bargaining.
(EL) Mr President, I, too, should like to congratulate Mr Kazak on his very good and objective report.
In fact, trade relations between the European Union and Turkey are exceptionally important, which is why we must approach them with a great deal of caution. However, we must also highlight the points which need to be improved.
I should like to refer to two of these points: we reviewed the question and the debate continues as to whether Turkey is a European or non-European country. We certainly want Turkey to be a European country so that, at some point, it can become a member of the European family. However, as far as pirated products, imitation products and the lack of protection for intellectual property are concerned, Turkey is certainly more of an Asian than a European country.
The second point on which I wish to comment concerns customs union: customs union lies at the heart of the European endeavour, of the endeavour to achieve European unification. It is unthinkable for a candidate country not to fully apply a customs union and for there to be a Member State with which Turkey refuses to accede to a customs union, as it has done in the case of the Republic of Cyprus.
Member of the Commission. - Mr President, it is clear from what has been said that there is great consensus around this report. I would just like to say a couple of words on the following subjects: the problems faced by Turkey in concluding free trade agreements with Europe's partners; the visa issue; and intellectual property rights (IPR) enforcement.
To begin with the last point, IPR enforcement and counterfeiting have been mentioned repeatedly during the debate. I am also concerned and the Commission will continue to press on these issues. After more than two years of repeated requests, Turkey finally accepted recently to set up a working group to discuss IPR issues. This is a positive first step and I hope that this working group will help in making progress on these important issues.
Secondly, on the problems faced by Turkey in concluding free trade agreements, Turkey has been saying for years that it is suffering negative effects because of the difficulties of entering into FTAs with some of the EU's FTA partners. However, it should be highlighted that the number of critical FTA difficulties is very limited. Furthermore, despite repeated requests made by the Commission services, Turkey has failed to submit relevant data that demonstrate the alleged negative effects on the Turkish economy.
Moreover, it should be noted that the Commission has been acting fully within the customs union agreement and has even been going beyond its obligations already by helping Turkey in starting FTA negotiations with its FTA partners. We are ready to further reflect with Turkey on ways to address Turkish concerns in this respect; whether that would involve the Turkish Government being invited to the table of the European Commission in negotiating FTA agreements with third countries is, of course, a strictly different matter.
As for visa issues, these are not covered by the customs union. The Commission is considering modalities to engage in a process to further simplify the mobility of people between the EU and Turkey, in particular, by a swift implementation of the new EU visa code, which will provide practical improvements for Turkish visa applicants. The Commission will also underline that it is committed to engage in a dialogue that may lead to further improvement of mobility once the Council has given its green light to do so. However, having the EU-Turkey readmission agreement finalised will be a requirement for this.
rapporteur. - Mr President, I would like to thank all colleagues, shadow rapporteurs and Commissioner De Gucht for the exceptionally positive recommendations and views which helped the debate on the report on trade and economic relations with Turkey.
.
From the discussion, I believe, we can conclude that relations between Turkey and the European Union really are truly important to both sides, and that there is no doubt regarding the necessity of building on these. I believe that on the question tabled by some colleagues as to whether these relations are linked to Turkey's eventual membership of the European Union, my position is that the deeper and more successful trade and economic relations develop, the more successful Turkish membership negotiations will advance.
Turkey and the European Union clearly have much more work to do before the provisions of the customs union have been truly and fully implemented and applied, but here I believe that the main requirement is goodwill and honesty in equal amounts, both on the part of the European Union and on the part of Turkey.
I would like once again to thank all those who contributed to this discussion, and believe that the issues that were raised will be carefully considered by the Committee and that they will give a real impetus, a new dimension and a new spirit to all outstanding issues in the consultative mechanism of the customs union to enable their resolution in the near future.
The debate is closed.
The vote will take place tomorrow, Tuesday, 21 September, at 12:00.
Written statements (Rule 149)
in writing. - I strongly support the report on trade and economic relations with Turkey. Furthering the EU and Turkey's interconnectedness through strengthened trade and economic ties will be of great benefit to both sides. The severity of the youth unemployment crisis in Turkey has been highlighted; the removal of unnecessary barriers to trade and burdensome procedures will lead to increased trade volumes which will, in turn, positively impact on employment levels. Efforts taken to complete the customs union should be supported, and especially its deepening to include agricultural products. Such a development would be a sign of Turkish commitment to completing necessary reforms. The resolution also calls for steps that would infuse an element of welcome dynamism into EU-Turkey relations.